TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-14-00548-CV


           M&M Orthodontics P.A., and Harlingen Family Dentistry, Appellants

                                                 v.

Texas Health and Human Services Commission; Dr. Kyle Janek, In His Official Capacity
   as the Executive Commissioner of Texas Health and Human Services Commission;
Carole Hurley, Chief Administrative Law Judge for the Texas Health and Human Services
 Commission; Judge Keith Grantham of the Appeals Division Texas Health and Human
Services Commission; and Rick Gilpin, Administrative Law Judge of the Appeals Division
               Texas Health and Human Services Commission, Appellees




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            VACATED AND DISMISSED FOR WANT OF JURISDICTION –
                      OPINION BY JUSTICE PURYEAR


This is an appeal from the judgment signed by the trial court on August 7, 2014. Having

reviewed the record, it appears to the Court that appellant’s appeal is moot because no further

controversy exists between the parties. Therefore, the Court vacates the trial court’s judgment

and dismisses the appeal as moot. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.